DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 21 (Currently Amended): A non-transitory computer readable storage medium, storing instructions, wherein in a case where the computer readable storage medium runs on a processing unit, the processing unit executes the signal receiving method according to claim 1.

Allowable Subject Matter
Claims 1, 3-9, 11-13, 15-18, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein the reducing the maximum scanning angle range by the binary search method, based on the power of the signals received by the phased-array antenna, until the difference between the maximum and the minimum of the reduced scanning angle range is less than the set value, comprises: determining an angle corresponding to the maximum scanning angle range as a to- be-processed angle; and executing an angle range reduction operation; Referring to Claim 9, the prior art of record does not disclose nor suggest it be an obvious modification wherein the reduction module is further configured to: determine an angle corresponding to the maximum scanning angle range as a to- be-processed angle; and execute an angle range reduction operation; Referring to Claim 13, the prior art of record does not disclose nor suggest it be an obvious modification wherein the operations further comprise: determining an angle corresponding to the maximum scanning angle range as a to- be-processed angle; and executing an angle range reduction operation.
Claims 3-8, 11, 12, 15-18, 21 and 22 are dependent on Claims 1, 9 and 13 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646